Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 1 of 41




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Case No. 16-cv-01849-PAB-KLM
   (Consolidated with Civil Action No. 18-cv-01802-PAB-KLM)

   In re HOMEADVISOR, INC. LITIGATION



                                          ORDER


         This matter is before the Court on HomeAdvisor, Inc., IAC/InterActiveCorp, and

   Angi HomeServices, Inc.’s Partial Motion to Dismiss Plaintiffs’ Consolidated Amended

   Class Action Complaint [Docket No. 284], Defendants C. David Venture Management,

   LLC and Venture Street, LLC’s Motion to Dismiss Consolidated Amended Class Action

   Complaint and Demand for Jury Trial [Docket No. 313], and CraftJack, Inc.’s Motion to

   Dismiss Plaintiffs’ Consolidated Amended Class Action Complaint [Docket No. 325].

   The Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2).

   I. BACKGROUND1

         HomeAdvisor, Inc. (“HomeAdvisor”) is an online marketplace that helps connect

   persons providing home improvement services, i.e., home service professionals

   (“HSPs”), with homeowners in need of such services. Docket No. 279 at 12-13, ¶ 1.

   HomeAdvisor is a subsidiary of defendant IAC, which is a media and internet company

   that owns over 20 operating businesses comprising over 150 brands and products. Id.


         1
           These facts are taken from plaintiffs’ Consolidated Amended Class Action
   Complaint and Demand for Jury Trial [Docket No. 279] (“the complaint”) and are
   presumed true for purposes of this order. Brown v. Montoya, 662 F.3d 1152, 1162
   (10th Cir. 2011).
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 2 of 41




   at 25, ¶ 22. IAC acquired HomeAdvisor, which was then-named ServiceMagic, Inc., in

   2004. Id. at 12, ¶ 1. IAC has made substantial capital contributions to HomeAdvisor

   since its acquisition, id. at 154, ¶ 391, and its executives are intimately involved in

   operating HomeAdvisor’s business. Id. at 156, ¶ 398. HomeAdvisor realized

   exponential yearly growth from 2013 to 2017. Id. at 155-56, ¶ 396. In April 2017,

   defendant ANGI was founded and launched to serve as the holding company for

   HomeAdvisor and non-party Angie’s List. Id. at 25, ¶ 23. IAC contributed HomeAdvisor

   to ANGI in September 2017. Id.

          Plaintiffs are home service professionals who paid for memberships with

   HomeAdvisor. Id. at 19-24, ¶¶ 9-19. As part of plaintiffs’ membership, HomeAdvisor

   provided plaintiffs with homeowners’ service requests or “leads.” Id. The HSPs must

   pay for each lead, a cost which is not included in their membership fees. Id. at 13, ¶ 2.

   HomeAdvisor charged HSPs $8 to $140 per lead, depending on the type of home

   service request and location of the request. Id. at 31, ¶ 54. Plaintiffs allege that

   HomeAdvisor misrepresents the quality of the leads it sells to HSPs. Id. at 32-34, ¶ 58.

   Specifically, plaintiffs claim that HomeAdvisor advertises its leads are connected to

   high quality, project-ready customers. Id. at 32, ¶ 57. However, plaintiffs claim that the

   leads provided to HSPs are of no value because the leads often directed HSPs to

   “wrong or disconnected phone numbers,” “wrong contact information,” “persons who

   never even heard of HomeAdvisor” or “persons who are not homeowners,” “stale

   Leads, including for projects that homeowners completed months or years prior to the

   Lead being sent,” or “contacts for vacant or non-existent residences,” among other


                                                2
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 3 of 41




   things. Id. at 37, ¶ 66. On behalf of nationwide and nine state classes,2 plaintiffs claim

   that HomeAdvisor’s business practices were fraudulent. Id. at 17-18, ¶ 7.

          According to plaintiffs, HomeAdvisor contracts with over 100 lead generator

   companies, including defendants C. David Venture Management (“CDVM”),

   VentureStreet, LLC (“VentureStreet”) (collectively, the “Venture defendants”), and

   defendant CraftJack, Inc. (“CraftJack”) to obtain leads. Id. at 46, ¶ 86. IAC exercised

   control over the terms of the lead generation agreements that HomeAdvisor entered

   into with these third-party lead generators. Id., ¶ 87. Plaintiffs allege that some of

   these third-party lead generators, such as CraftJack, are HomeAdvisor’s direct

   competitors and, in many instances, sell the same leads provided to HomeAdvisor to

   their own networks of home service contractors, a fact which HomeAdvisor did not

   disclose to plaintiffs. Id., ¶ 88. HomeAdvisor does not exercise any quality control over

   the leads it purchases from these third party lead generators, for which it pays a

   “nominal” amount, and plaintiffs claim that HomeAdvisor is aware that a low number of

   its leads result in actual home service projects for the HSPs. Id. at 48, ¶ 92.

          From April 2016 until April 2017, HomeAdvisor acquired between 162,000 and

   259,000 leads each month from its direct lead generators, which included CraftJack.

   Id. at 49, ¶ 96. CraftJack has provided HomeAdvisor with leads since April 2011 and

   supplied HomeAdvisor with over 1.15 million leads from January 1, 2012 until June 20,

   2017. Id. at 55, ¶ 112. For fiscal years 2015 and 2016, CraftJack generated


          2
          Plaintiffs seek to certify the following state classes: a California class, a
   Colorado class, a Florida class, an Idaho class, an Illinois class, an Indiana class, a
   New Jersey class, a New York class, and an Ohio class. Docket No. 279 at 169-70.

                                                3
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 4 of 41




   approximately half of its total revenue from selling leads to HomeAdvisor. Id.

   According to plaintiffs, CraftJack and HomeAdvisor duplicate leads, and the leads that

   CraftJack generates for HomeAdvisor are poor quality, with low contact and win rates.

   Id., ¶¶ 113-14. For example, according to plaintiffs, HomeAdvisor’s internal tracking

   demonstrates that certain leads generated by CraftJack only have a 24 percent chance

   of ever making contact with the homeowner. Id., ¶ 114. Plaintiffs allege that, at some

   point,3 CraftJack became a subsidiary of IAC, at which point IAC and HomeAdvisor

   operated CraftJack as a department within HomeAdvisor. Id. at 54, ¶ 111.

         Since June 2012, defendant CDVM has maintained a lead generation agreement

   with HomeAdvisor. Id. at 55-56, ¶ 115. Under the terms of the agreement, CDVM and

   VentureStreet4 receive 55 percent of the revenue that HomeAdvisor generates from

   CDVM and VentureStreet leads. Id. In 2016 and 2017, CDVM generated 198,883 and

   229,036, respectively, for HomeAdvisor. Id. at 57, ¶ 121. For those same two years,

   VentureStreet generated 152,691 and 201,003 l eads for HomeAdvisor. Id. In 2016

   and 2017, CDVM earned nearly $8 million in revenue from HomeAdvisor. Id. Plaintiffs

   allege that the Venture defendants’ leads are exclusively generated through websites

   owned and operated by both entities. Id. at 55-56, ¶ 115. Plaintiffs claim that the



         3
          It is unclear from the complaint at which point IAC acquired CraftJack, but it
   was apparently sometime after 2014. See Docket No. 279 at 54, ¶ 110.
         4
            CDVM and VentureStreet are owned and operated by the same person.
   Docket No. 279 at 55, ¶ 115. The complaint alleges that CDVM owns 70 percent of
   VentureStreet. Id. at 26, ¶ 25. However, the complaint does not clarify whether
   VentureStreet has a separate lead generation agreement with HomeAdvisor or whether
   it is covered by CDVM’s agreement with HomeAdvisor.

                                               4
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 5 of 41




   Venture defendants and HomeAdvisor were aware that robots were generating fake

   leads through the Venture defendants’ website, but that the Venture defendants failed

   to include a CAPTCHA5 to prevent such abuse. Id. at 56, ¶ 117.

          Plaintiffs allege that HomeAdvisor fails to sufficiently screen the quality of the

   leads it purchases from third-party generators and sells to HSPs. Id. at 74, ¶ 176.

   According to plaintiffs, from October 1, 2012 until October 1, 2017, HomeAdvisor’s

   quality filter flagged approximately four to five percent of the leads received, and in

   most cases, HomeAdvisor ignored the fact that the lead was flagged by the filter. Id.,

   ¶ 176. In all, more than 98 percent of the leads obtained by HomeAdvisor from this

   five-year period were inserted into HomeAdvisor’s lead database without any significant

   screening or verification. Id. HomeAdvisor made no attempt to validate the accuracy of

   the address, phone number, or homeowner name associated with its leads. Id. at 75,

   ¶ 183. Plaintiffs claim that defendants’ pattern of misrepresenting the quality of the

   leads provided and providing poor quality leads was deceptive and fraudulent. Id. at

   64, ¶ 148.

          In addition to this behavior, the complaint alleges that HomeAdvisor, IAC, and

   ANGI diverted business away from HSPs by co-opting, using, and exploiting the

   identities of current and former HSPs. Id. at 128-29, ¶ 340. When an HSP becomes a

   HomeAdvisor member, HomeAdvisor creates an online profile page based on



          5
            A CAPTCHA is “a program or system intended to distinguish human from
   machine input, typically as a way of thwarting spam and automated extraction of data
   from websites.” Docket No. 279 at 42, ¶ 75. It is designed to thwart non-human
   internet traffic. Id. at 48, ¶ 92.

                                                5
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 6 of 41




   information gathered during the enrollment process and extracted from the HSPs’

   websites and other online sources. Id. at 129, ¶ 342. These profile pages are

   accessible through HomeAdvisor’s online directory or through general internet search

   engines. Id. Plaintiffs allege that HomeAdvisor’s “online marketing and search engine

   optimization (‘SEO’) capabilities are employed to rank the HSPs’ HomeAdvisor Online

   Profile Pages at the top of internet search results, outranking even the HSPs’ own

   websites, paid adwords, and other listings.” Id. at 132, ¶ 347. Plaintiffs allege that,

   once an HSP’s HomeAdvisor membership is terminated or expires, HomeAdvisor does

   not remove the HSP’s profile page, but continues to manipulate internet traffic to route

   homeowners away from HSPs’ websites and toward a HomeAdvisor-related domain.

   Id. at 133, ¶ 351.

          In addition, plaintiffs claim that the defendants employ “various browser hijacking

   website domains,” which use the company names of current and former HomeAdvisor

   HSPs to redirect legitimate traffic and searches away from the HSPs’ websites to

   HomeAdvisor’s domains. Id. at 147, ¶ 378. For example, plaintiff Hans Hass

   performed an internet search for terms related to his business – “Alpine Roofing” and

   “Alpine Roofing Sidney.” Id., ¶ 379. His company’s website was listed between a

   Google ad for roofing.zone/Alpine domain and his business’s HomeAdvisor profile

   page. Id. When he clicked the roofing.zone link, Hass completed a form asking for his

   contact information and details about his home improvement project. Id. at 148, ¶ 380.

   He was then contacted by other HomeAdvisor roofing HSPs who had received Hass’s

   contact information in the form of a HomeAdvisor lead. Id. at 149, ¶ 381. W hen Hass


                                                6
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 7 of 41




   complained to HomeAdvisor, he was told that the issue would be reviewed and that

   HomeAdvisor would follow up with him about the website hijacking. Id., ¶ 382.

   According to plaintiffs, this diversion of legitimate business away from HSPs is part of

   HomeAdvisor’s business model. Id. at 134, ¶ 352.

          Plaintiffs filed this lawsuit on July 19, 2016. Docket No. 1. On September 21,

   2017, the Court dismissed plaintiffs’ RICO claim without prejudice as to all defendants

   and dismissed plaintiffs’ fraud/fraudulent concealment claim without prejudice. Docket

   No. 104; Airquip v. HomeAdvisor, Inc., No. 16-cv-01849-PAB-KLM, 2017 WL 4222618,

   at *10 (D. Colo. Sept. 21, 2017). On September 25, 2019, plaintiffs filed the

   consolidated amended class action complaint. Docket No. 279. In all, plaintiffs raise

   57 causes of action against the various defendants. Id. at 5-11.

   II. LEGAL STANDARD

          To survive a motion to dismiss under Rule 12(b)(6), a complaint must allege

   enough factual matter that, taken as true, makes the plaintiff’s “claim to relief . . .

   plausible on its face.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (citing

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[W]here the well-pleaded facts

   do not permit the court to infer more than the mere possibility of misconduct, the

   complaint has alleged – but it has not shown – that the pleader is entitled to relief.”

   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation marks and alteration

   marks omitted). Thus, even though modern rules of pleading are somewhat forgiving,

   “a complaint still must contain either direct or inferential allegations respecting all the

   material elements necessary to sustain a recovery under some viable legal theory.”


                                                 7
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 8 of 41




   Bryson, 534 F.3d at 1286 (alteration marks omitted).



   III. ANALYSIS

          A. Plaintiffs’ RICO Claim

          All moving defendants seek to dismiss plaintiffs’ claim brought under the

   Racketeer Influenced and Corrupt Organizations Act, (“RICO”), 18 U.S.C. § 1962(c).

   Docket No. 279 at 180-85, ¶¶ 459-83. A claim for civil RICO must allege: “(1) conduct

   (2) of an enterprise (3) through a pattern (4) of racketeering activity.” See Bixler v.

   Foster, 596 F.3d 751, 761 (10th Cir. 2010). Defendants argue that plaintiffs have failed

   to adequately plead the existence of a RICO enterprise. Docket No. 284 at 2; Docket

   No. 313 at 5; Docket No. 325 at 3. Moreover, defendants argue that plaintiffs have not

   sufficiently pled facts demonstrating a pattern of racketeering activity. Docket No. 284

   at 7; Docket No. 313 at 10; Docket No. 325 at 6. F inally, the Venture defendants and

   CraftJack argue that plaintiffs failed to plead that these defendants participated in the

   conduct of the enterprise. Docket No. 313 at 7; Docket No. 325 at 3.

                 1. RICO Enterprise

          A RICO enterprise is “any individual, partnership, corporation, association, or

   other legal entity, and any union or group of individuals associated in fact although not

   a legal entity.” 18 U.S.C. § 1961(4). Plaintiffs’ RICO claim is based on an allegation of

   an “association-in-fact” enterprise. Docket No. 279 at 180-81, ¶ 465. An association-

   in-fact enterprise “must have at least three structural features: a purpose, relationships

   among those associated with the enterprise, and longevity sufficient to permit these


                                                8
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 9 of 41




   associates to pursue the enterprise’s purpose.” Boyle v. United States, 556 U.S. 938,

   946 (2009).

         Plaintiffs allege that “the affiliation between and among IAC, ANGI,

   HomeAdvisor, CDVM, VentureStreet and CraftJack constituted an enterprise” and that

   this enterprise “also included the businesses and persons who sold leads to

   HomeAdvisor, including CDVM, VentureStreet, CraftJack, [non-defendant entities,] and

   John Does,” as well as “the businesses and persons utilized by HomeAdvisor to collect

   monies from HSPs for the bogus Leads.” Docket No. 279 at 180-81, ¶¶ 465-67.

   Plaintiffs state that this enterprise had a common purpose: “to generate revenue

   through HomeAdvisor by signing up HSPs, and generating sham Leads and collecting

   money from HSPs for sham Leads.” Id., ¶ 470. Defendants raise arguments as to

   whether plaintiffs sufficiently pled an enterprise. The Court will address these

   arguments in turn.

         HomeAdvisor, IAC, ANGI, and CraftJack argue that plaintiffs have failed to

   sufficiently allege an enterprise because they have simply alleged that the supposed

   enterprise members are engaged in their normal course of business. See Docket No.

   284 at 4 (arguing that “Plaintiffs simply describe the expected workings of diverse

   corporate entities engaged in legitimate, ordinary-course business with each other”);

   Docket No. 325 at 2 (arguing that plaintiffs’ allegations amount to nothing more than

   defendants conducting their normal business affairs). Plaintiffs respond that the

   allegations go further than merely alleging normal business practices, as the

   defendants and other enterprise members are engaged in fraudulent behavior. Docket


                                               9
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 10 of 41




    No. 298 at 9; Docket No. 342 at 5.

           The parties provide no Tenth Circuit authority addressing whether companies

    engaged in purportedly “normal” business activities, but which are alleged to be

    fraudulent, can constitute a RICO enterprise. HomeAdvisor, IAC, ANGI, and CraftJack

    cite Marlow v. Allianz Life Insurance Co. of North America, No. 08-cv-00752-CMA-

    MJW, 2009 WL 1328636 (D. Colo. May 12, 2009), for the proposition that, “where an

    alleged enterprise is really nothing more than a defendant corporation and its affiliates

    and associates conducting normal business affairs, RICO liability does not attach.” Id.

    at *5 (citing Riverwoods Chappaqua Corp. v. Marine Midland Bank, N.A., 30 F.3d 339,

    344 (2d Cir. 1994)); see also Docket No. 325 at 2; Docket No. 284 at 4. However, this

    case does not help these defendants’ argument. In Marlow, the court was tasked with

    determining whether a corporate RICO defendant was an entity distinct from the

    alleged enterprise. 2009 WL 1328636, at *5. The court found that, because the

    plaintiff’s allegations demonstrated “nothing more than an enterprise . . . acting in the

    normal course of business,” the plaintiff had failed to “plausibly allege[] that [the RICO

    defendant was] a person sufficiently distinct from the enterprise” and had failed to state

    a RICO claim. Id. at *6.

           In contrast, these defendants do not raise a distinctness argument; instead, they

    argue that no enterprise exists simply because the involved entities were engaged in

    normal business affairs. But the weight of authority is that allegations of fraudulent or

    illegal activity by involved entities do not constitute “normal business affairs.” See

    Mitchell Tracey v. First Am. Title Ins. Co., 935 F.Supp.2d 826, 844 (D. Md. 2013)


                                                10
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 11 of 41




    (finding that the plaintiffs had “alleged more than the performance of ordinary business

    functions” by alleging that defendant and its agents “deliberately overcharged and

    misappropriated amounts due for the purchase of title insurance, in violation of

    Maryland law” because “unlawful acts are not conducted in the ordinary course of

    business.”); see also In re Duramax Diesel Litig., 298 F.Supp.3d 1037, 1080-81 (E.D.

    Mich. 2018) (quotation omitted) (“[W]hen the essential purpose of a particular business

    relationship is fraud, the related conduct is not ordinary or normal business activities. . .

    . [W]hen both companies are aware of and contribute to the fraud, they cannot argue

    that they have a routine commercial relationship.”); Schwartz v. Lawyers Title Ins. Co.,

    680 F.Supp.2d 690, 708 (E.D. Pa. 2010) (finding that plaintiff had sufficiently pled a

    RICO enterprise where plaintiff “alleged with particularity a pattern of racketeering

    which encompasses fraudulent behavior on the part of Lawyers and its title agents that

    existed apart from a normal business relationship”); cf. Levine v. First Am. Title Ins. Co.,

    682 F. Supp. 2d 442, 461 (E.D. Pa. 2010) (“While these activities may seem legitimate

    on the surface, they are not ordinary or normal business activities if they are used to

    advance the alleged fraudulent scheme.”); but see Cisneros v. Petland, Inc., 341

    F.Supp.3d 1365, 1372 (N.D. Ga. 2018) (stating that, “[w]here businesses are alleged to

    be part of a RICO enterprise, a plaintiff must allege activity by the business that goes

    beyond the normal business activity, even if the plaintiff alleges that the business

    activity was itself fraudulent.”).

           In their complaint, plaintiffs allege that the enterprise (1) had a common purpose

    to unlawfully generate revenue by generating fake leads and collecting money for such


                                                 11
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 12 of 41




    illegitimate leads, Docket No. 279 at 181, ¶ 470; (2) was forged by the relationships

    among those associated with the enterprise, including defendants and non-defendants,

    id. at 181-82, ¶¶ 471-72; and (3) that this enterprise “has remained in existence for

    several years, enabling its members to pursue the enterprise’s purpose.” Id., ¶ 472.

    The Court finds that plaintiffs’ allegations meet the Boyle standard and finds that

    plaintiffs have sufficiently stated the existence of a RICO “enterprise,” which is defined

    “broadly.” Boyle, 556 U.S. at 944; see also Levine, 682 F. Supp. 2d at 460 (finding that

    plaintiff had stated a RICO enterprise under Boyle where the plaintiff had alleged that

    the enterprise consisted of an insurance company and its title agents who overcharged

    for title insurance and misled purchasers into believing that the correct amount was

    being paid). Accordingly, the Court rejects these defendants’ argument.

           The Venture defendants argue that plaintiffs’ allegations of a RICO enterprise

    are deficient as to them because “[t]here are no allegations of structure or

    communications between [the Venture defendants] and the other enterprise

    participants” so as to “suggest coordinated behavior on the part of the enterprise

    participants.” Docket No. 313 at 6. The Venture defendants argue that, to sufficiently

    allege a RICO enterprise, a plaintiff must allege that the “enterprise participants were

    communicating to commit the predicate acts” and argue that plaintiffs’ allegations of a

    “wheel-and-spoke” enterprise is insufficient to state a claim. Id. Plaintiffs respond that

    (1) a plaintiff need not establish that all participants had contact with each other to

    plead the existence of a RICO enterprise, and (2) if such contact is required, the

    complaint sufficiently alleges that the Venture defendants had communications with


                                                 12
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 13 of 41




    other enterprise members. Docket No. 332 at 5-6.

           “Most courts have found that complaints alleging hub-and-spoke enterprises fail

    to satisfy the RICO enterprise requirement.” In re Pharm. Indus. Average Wholesale

    Price Litig., 263 F. Supp. 2d 172, 183 (D. Mass. 2003); see, e.g., Target Corp. v. LCH

    Pavement Consultants, LLC, 2013 WL 2470148, at *4 (D. Minn. June 7, 2013) (“[A]

    rimless hub-and-spoke[] organization does not qualify as an association-in-fact

    enterprise.”); Negron v. Cigna Health & Life Ins., 300 F.Supp.3d 341, 365-67 (D. Conn.

    2018) (dismissing a RICO claim for failure to allege an association-in-fact where the

    “plaintiffs [did] not allege that any of the [spoke defendants] had r elationships,

    agreements, or collaborative communications amongst each other” and because

    “parallel conduct by separate actors is insufficient to establish an association-in-fact

    RICO enterprise”). While primarily district courts have addressed this issue, the Third

    Circuit has ruled that, “[e]ven under the relatively undemanding standard of Boyle,”

    allegations of hub-and-spoke enterprises “fail the basic requirement that the

    components function as a unit, that they be ‘put together to form a whole.’” In re Ins.

    Brokerage Antitrust Litig., 618 F.3d 300, 374 (3d Cir. 2010). However, the Third Circuit

    also determined that the plaintiffs’ allegations that the defendant insurers – the

    “spokes” – had engaged in “bid-rigging,” in which they coordinated when each insurer

    would submit a fraudulent bid to the “hub” broker to drive up prices, “evince[d] an

    expectation of reciprocity and cooperation among the insurers” and was sufficient to

    allege a RICO enterprise. Id. at 375-76. According to the court, these allegations

    “provide[d] the ‘rim’ to the . . . enterprise's hub-and-spoke configuration, satisfying


                                                 13
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 14 of 41




    Boyle’s requirements.” Id. at 375. The Tenth Circuit has not addressed whether

    allegations of a rimless hub-and-spoke enterprise satisfy the Boyle criteria. However,

    another district court in this circuit has predicted that the Tenth Circuit would follow the

    Third Circuit and find hub-and-spoke enterprise allegations insufficient to state a RICO

    claim. See Tronsgard v. FBL Financial Grp., 312 F. Supp. 3d 982, 1001 (D. Kan.

    2018); cf. United States v. Hutchinson, 573 F.3d 1011, 1022 (10th Cir. 2009) (noting

    that the district court had required the government to demonstrate that “the members of

    the alleged enterprise shared a common purpose, that they interacted or associated in

    some way to advance this shared purpose, and that the members of the enterprise so

    functioned long enough to complete a pattern of racketeering activity” and that, “[a]fter

    Boyle, no more is required to show that an enterprise has the requisite structure.”

    (emphasis added)).

           The Court agrees with the majority view and finds that allegations of a hub-and-

    spoke enterprise, without allegations of collaboration between the “spoke” participants,

    are insufficient to allege a RICO enterprise. Without this connection among the

    participants, “there are no allegations of concerted actions among the spokes, only

    allegations of parallel conduct. . . . And an association-in-fact enterprise requires more

    than parallel conduct; it requires relationships among those associated with the

    enterprise, and it requires those associated with the enterprise to ‘function as a unit,

    that they be put together to form a whole.’” Target Corp., 2013 WL 2470148, at *4

    (quoting In re Ins. Brokerage, 618 F.2d at 374). Thus, the Court must determine

    whether plaintiffs have sufficiently alleged that the Venture defendants communicated


                                                 14
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 15 of 41




    with, collaborated with, or otherwise had contact with the other enterprise defendants

    so as to demonstrate that the Venture defendants worked with the other enterprise

    members as a unit.

            Plaintiffs make two arguments that they sufficiently alleged communication

    between the Venture defendants and other defendants: first, they argue that the

    complaint “alleges that [the Venture defendants] are operated by the same person and

    therefore necessarily communicate with each other regarding the fraudulent scheme

    (and are aware of the others’ involvement).” Docket No. 332 at 5-6. In addition,

    plaintiffs contend that the complaint sufficiently alleges collaboration because it

    “alleges that [the Venture defendants] communicated with Defendant CraftJack, and

    non-Defendant Lead generators, such as Networx, regarding the generation of Leads.”

    Id. at 6.

            The Court is not convinced by plaintiffs’ arguments. To the extent that plaintiffs

    argue that the complaint “necessarily” alleges communication between the Venture

    defendants, the Court finds that, while it must construe all reasonable inferences in

    favor of plaintiffs, it need not read allegations into plaintiffs’ complaint that are not

    actually contained in the complaint, which has no allegations of communications

    between the spoke defendants. Moreover, although plaintiffs claim that the complaint

    contains allegations between the Venture defendants and CraftJack or Networx, the

    allegations that plaintiffs direct the Court to demonstrate no such thing. Instead, these

    paragraphs simply allege that, “as CraftJack [became] fully integrated as a subsidiary

    of IAC, CraftJack began purchasing Leads from third party Lead generators such as


                                                  15
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 16 of 41




    [the Venture defendants],” Docket No. 279 at 54, ¶ 110, and that CDVM “may match a

    user to multiple third parties in [CDVM’s] network, including HomeAdvisor, Networx,

    CraftJack, and Web.com.” Id. at 57, ¶ 118. But these allegations do not demonstrate

    that the Venture defendants acted in concert with the other enterprise members to

    further the enterprise’s goal so as to “function as a unit.” Plaintiffs cite to no other

    allegations in the complaint to support its contention that the complaint “alleges that

    [the Venture defendants] [were] aware that other Lead generators are also involved in

    the enterprise’s scheme, led by HomeAdvisor, ANGI and IAC, to provide fraudulent

    Leads to the HSPs and that [the Venture defendants] knowingly participated in the

    scheme.” Docket No. 332 at 6. As the Court set out in an earlier order, “[i]t is not

    incumbent on the Court to review” plaintiff’s 299-page complaint to determine whether

    some allegation might demonstrate that the Venture defendants collaborated with the

    other enterprise members. Airquip, 2017 WL 4222618, at *5. For these reasons, the

    Court finds that plaintiffs have failed to demonstrate an association-in-fact enterprise as

    to the Venture defendants and have failed to state a RICO claim against them. For this

    reason, plaintiffs’ RICO claim will be dismissed against the Venture defendants. 6

                    2. Pattern of Racketeering Activity

           HomeAdvisor, ANGI, IAC, and CraftJack argue that plaintiffs’ RICO claim should

    be dismissed because plaintiffs failed to sufficiently allege a pattern of racketeering

    activity. Docket No. 284 at 7; Docket No. 325 at 6. Plaintiffs’ RICO claim is based on

    allegations of wire fraud. See Docket No. 279 at 182-84, ¶¶ 473-77. Plaintiffs allege


           6
               This ruling has no effect on plaintiffs’ RICO claim as to the other defendants.

                                                  16
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 17 of 41




    that defendants’ “thousands of violations” of federal wire fraud laws constitute a pattern

    of racketeering to support their RICO claim. Id. at 184, ¶ 478.

          In their motion to dismiss, ANGI and IAC argue that plaintiffs fail to allege a

    pattern of racketeering activity because the complaint fails to connect the wire fraud

    allegations to particular defendants. Docket No. 284 at 7. 7 CraftJack makes the same

    argument. Docket No. 325 at 7.

          In the Court’s earlier motion to dismiss order, the Court found plaintiffs’ wire-

    fraud-based RICO claims deficient because plaintiffs had pled allegations as to

    “defendants” generally as opposed to identifying which defendant committed which

    supposedly fraudulent acts. Airquip, 2017 WL 4222618, at *8. “[W]here fraud is

    alleged against multiple defendants, blanket allegations of fraud couched in language

    such as ‘by the defendants’ are insufficient. Instead, the specifics of the alleged

    fraudulent activity of each defendant must be set forth.” Lillard v. Stockton, 267 F.

    Supp. 2d 1081, 1094 (N.D. Okla. 2003).

          To adequately allege wire fraud, plaintiffs must plead facts showing:

    “(i) Defendants engaged in a scheme to defraud by means of false pretenses; (ii) the

    Defendants acted with the requisite intent to defraud; and (iii) the scheme contemplated

    the use of . . . wire transactions.” L-3 Commc’ns Corp. v. Jaxon Eng’g & Maint., Inc.,

    863 F. Supp. 2d 1066, 1076 (D. Colo. 2012) (citing Burnett v. Amrein, 243 F. App’x

    393, 395 (10th Cir. 2007) (unpublished)). “[W]ire fraud . . . require[s] an underlying



          7
           This argument is made as to defendants IAC and ANGI, but not HomeAdvisor.
    See Docket No. 284 at 8 and n.4.

                                                17
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 18 of 41




    fraud, which, in common law, ‘consists of (1) a representation; (2) that is false; (3) that

    is material; (4) the speaker’s knowledge of its falsity or ignorance of its truth; (5) the

    speaker’s intent it be acted on; (6) the hearer’s ignorance of the falsity of the

    representation; (7) the hearer’s reliance; (8) the hearer’s right to rely on it; and (9)

    injury.’” Just Us Realtors, LLC v. Nudge, LLC, 2019 WL 2526731, at *7 (D. Utah June

    19, 2019) (quoting Tal v. Hogan, 453 F.3d 1244, 1263 (10th Cir. 2006)).

           “Claims for wire fraud as a RICO predicate must meet the heightened pleading

    requirements of Fed. R. Civ. P. 9(b).” Internet Archive v. Shell, 505 F. Supp. 2d 755,

    768 (D. Colo. 2007). In other words, the plaintiff must (1) “set forth the time, place and

    contents of the false representation, the identity of the party making the false

    statements and the consequences thereof” and (2) “identify the purpose of the use of

    the wires within the fraudulent scheme.” Id. (citations omitted). “When [a] plaintiff is

    dealing with more than one defendant, he or she is under a Rule 9(b) obligation to

    specify which defendant told which lie and under what circumstances.” Brooks v. Bank

    of Boulder, 891 F. Supp. 1469, 1477 (D. Colo. 1995).

                         a. IAC and ANGI

           Plaintiffs’ complaint alleges that IAC and ANGI made representations in online

    press releases that homeowners visiting the HomeAdvisor website were “project-ready”

    and that the service requests submitted to the HomeAdvisor websites were “valid.”

    Docket No. 279 at 34, ¶ 59. Plaintiffs allege that IAC “was and remains intimately

    involved in the day-to-day operations of HomeAdvisor” and “had the ultimate say on

    whether HomeAdvisor should cut poor quality Lead generation sources . . . and


                                                 18
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 19 of 41




    reviewed and had to approve Lead Generation Agreements between HomeAdvisor and

    certain Lead generators.” Id. at 157, ¶ 401. W ith respect to ANGI, plaintiffs claim that

    ANGI “would intentionally misstate by telephone and/or email the nature and quality of

    the products for which the HSPs were charged.” Id. at 184, ¶ 477. Plaintiffs assert that

    these allegations sufficiently allege that IAC and ANGI “were aware that

    [HomeAdvisor], the Lead Generators and the collection agencies would use the mail

    and wires to effect the scheme to defraud the HSPs” and that IAC and ANGI “utilized

    the mail and wires in furtherance of the scheme by making fraudulent representations

    regarding the quality of [HomeAdvisor’s] Leads in press releases and SEC filings.”

    Docket No. 298 at 10.

           The Court finds that plaintiffs have failed to sufficiently state a RICO claim

    against IAC and ANGI because they did not sufficiently pled that these defendants

    engaged in a pattern of racketeering activity based on wire fraud. “To sustain a claim

    under 18 U.S.C. § 1962(c), a plaintiff must plead that each defendant engaged i n a

    pattern of racketeering activity by committing at least two predicate acts.” Just Us

    Realtors, 2019 WL 2526731, at *6 (emphasis in original). Even construing the

    complaint in the light most favorable to plaintiffs, plaintiffs do not establish that IAC or

    ANGI each committed at least two predicate acts of wire fraud. As to defendant ANGI,

    plaintiffs’ allegation that ANGI would “intentionally misstate by telephone and/or email

    the nature and quality of the products for which the HSPs were charged,” see Docket

    No. 279 at 184, ¶ 477, is insufficiently specific to satisfy Rule 9(b) pleading

    requirements, as it fails to set forth the time, place and contents of the allegedly false


                                                 19
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 20 of 41




    representations. See In re Express Scripts/Anthem ERISA Litig., 285 F. Supp. 3d 655,

    686 (S.D.N.Y. 2018) (stating that plaintiffs had failed to plead a RICO wire fraud claim

    where plaintiffs alleged that “Express Scripts represented that it would charge only

    competitive benchmark pricing for prescription medications. . .” but did not set forth

    what the misrepresentations were, when these alleged misrepresentations occurred,

    where they occurred, or who made the statements); see also Snyder v. ACORD Corp.,

    14-cv-01736-JLK, 2016 WL 192270, at *5 (D. Colo. Jan. 15, 2016) (finding that the

    plaintiffs’ “very few vague accusations of misrepresentations . . . plainly [did] not meet

    the requirements of Rule 9(b).”). With respect to defendant IAC, merely alleging that

    IAC was “intimately involved” in the operations of HomeAdvisor and made decisions

    concerning whether to cut poor lead-generating services does not allege a specific act

    of wire fraud so as to establish that IAC engaged in a pattern of racketeering activity;

    allegations that IAC controlled a company do not set forth that IAC made a specific

    statement, let alone set out where and when the statement was made and the content

    thereof. See ZibalStar, L.C. v. Conte, 2018 WL 1578019, at *4 (D. Utah Mar. 27, 2018)

    (to state a RICO claim, plaintiff must allege “that each defendant conducted the affai rs

    of an enterprise through the defendant’s own pattern of racketeering activity”)

    (emphasis added). Because these allegations are deficient, and because plaintiff does

    not direct the court to any other specific allegations concerning conduct by IAC or

    ANGI, the Court finds that plaintiffs have failed to state a RICO claim as to IAC or




                                                20
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 21 of 41




    ANGI.8

                         b. CraftJack

           Like IAC and ANGI, CraftJack argues that plaintiffs fail to state a RICO claim

    against it for failure to specifically allege that CraftJack engaged in a pattern of

    racketeering activity. Docket No. 325 at 6-7. Plaintiffs point to several allegations in

    their complaint that they claim “are both specific to CraftJack and clearly establish that

    use of the mail or wire was reasonably foreseeable/closely related to the scheme.”

    Docket No. 342 at 8-9. The Court disagrees, as these paragraphs do not set out any

    specific wire-based misrepresentations CraftJack allegedly made, let alone provide any

    of the specific information required by Rule 9(b). At best, the paragraphs cited by

    plaintiffs allege that CraftJack “purports that its leads are ‘high-quality, phone verified,’”

    Docket No. 279 at 54, ¶ 109; that CraftJack provides HomeAdvisor with leads duplicate

    to those it provides its own customers, id. at 55, ¶¶ 112-13; and that CraftJack’s leads

    had a poor “win-rate,” which may indicate a lack of quality. Id. at 67-68, ¶¶ 158-59.

    These allegations do not identify or allege any affirmative, specific misrepresentations

    or meet the requirements of Rule 9(b).9 A plaintiff cannot cobble together a claim


           8
             Plaintiffs’ allegations in the “Wire Fraud” section of their complaint, see Docket
    No. 279 at 182-84, are insufficient to state a claim against either IAC or ANGI because
    the allegations refer to conduct by “defendants” and do not allege any specific conduct
    attributable to either ANGI or IAC. See Airquip, 2017 WL 4222618, at *5.
           9
             Plaintiffs’ citations to generic allegations against “[d]efendants” do not help
    their position, as these allegations are not specific to CraftJack. See Docket No. 279 at
    182-83, ¶ 475. Plaintiffs argue that “it would have been unwieldy to individually name
    [the specific defendants] every time” given the number of defendants in this case.
    Docket No. 342 at 8 n.2. Given the strict pleading requirements of Rule 9(b), the Court
    is not convinced by plaintiff’s argument. “While this style of pleading may be

                                                  21
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 22 of 41




    based on a number of different paragraphs in an attempt to cobble together a claim.

    The Court finds that plaintiffs have failed to state a RICO claim against CraftJack.

                          c. HomeAdvisor

           In IAC, ANGI, and HomeAdvisor’s motion to dismiss, defendants argue that

    plaintiffs’ RICO claim cannot survive solely against HomeAdvisor. Docket No. 284 at 8.

    By virtue of granting defendants’ motions to dismiss plaintiffs’ RICO claim [Docket Nos.

    284, 313, and 325], the Court has dismissed plaintiffs’ RICO claim against all

    defendants except HomeAdvisor. In the Court’s earlier order, the Court dismissed

    plaintiffs’ RICO claim against HomeAdvisor on the basis that, standing alone,

    HomeAdvisor was not distinct from the enterprise. Id. As noted in the Court’s earlier

    order, “§ 1962(c) requires that the ‘person’ conducting the enterprise’s affairs be

    distinct from the ‘enterprise.’” Airquip, 2017 WL 4222618, at *6 (quoting George v.

    Urban Settlement Servs., 833 F.3d 1242, 1249 (10th Cir. 2016)). HomeAdvisor argues

    that “[t]here is no basis for departure from the Court’s previous ruling.” Docket No. 284

    at 9. Plaintiffs do not respond to this argument. See Docket No. 298. The Court finds

    that, because the only remaining RICO defendant is HomeAdvisor, the RICO claim

    cannot survive because the defendant is not distinct from the entity. George, 833 F.3d

    at 1249. As a result, plaintiffs’ first claim for relief will be dismissed in its entirety.

           B. Plaintiffs’ Lanham Act and Unfair Competition Claims




    convenient, . . . it does not satisfy Rule 9(b).” Just Us Realtors, 2019 WL 2526731, at
    *7.

                                                   22
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 23 of 41




          HomeAdvisor10 argues that the Court should dismiss plaintiffs’ false association,

    false advertising, trademark infringement, and unfair competition claims against

    HomeAdvisor “to the extent they are premised upon a supposed ‘website hijacking’

    theory.’” Docket No. 284 at 9. 11 Specifically, HomeAdvisor seeks dismissal of Counts

    XLIX and L (brought under the Lanham Act), Count LII (brought under the Colorado

    Consumer Protection Act (“CCPA”)), Count LIV (brought under the Florida Deceptive

    and Unfair Trade Practices Act (“FDUTPA”)), Count LVI (brought under the Idaho

    Consumer Protection Act (“ICPA”)), Count LI (seeking a declaratory judgment that

    HomeAdvisor violated the Lanham Act, CCPA, FDUTPA, and ICPA), and Counts LIII,

    LV, and LVII (common law claims). Docket No. 284 at 9.

          As an initial matter, plaintiffs respond that their claims under the CCPA,

    FDUTPA, and ICPA and most of their common law unfair competition claims “are

    entirely supported by allegations of other misappropriation by Defendants,” i.e., not

    based on a website-hacking theory. Docket No. 298 at 12 n.19 (citing Docket No. 279



          10
             Because plaintiffs’ Lanham Act and common law unfair competition claims are
    brought only against HomeAdvisor and John Does, see Docket No. 279 at 18, ¶ 8, the
    Court refers to the arguments made in IAC, ANGI, and HomeAdvisor’s motion to
    dismiss as arguments made solely by HomeAdvisor.
          11
               Plaintiffs argue that defendants cannot seek to di smiss claims based on
    certain theories, citing out-of-circuit cases in support. Docket No. 298 at 12. Courts in
    this district, however, routinely dismiss claims insofar as they are based on certain
    theories or allegations. See, e.g., Grubka v. WebAccess Int’l, Inc., 445 F. Supp. 2d
    1259, 1271 (D. Colo. 2006); Hale v. Ashcroft, No. 06-cv-00541-REB-KLM, 2008 WL
    4426125, at *1 (D. Colo. Sept. 24, 2008); RCHFU, LLC v. Marriott Vacations Worldwide
    Corp., No. 16-cv-01301-PAB-GPG, 2018 WL 1535509, at *11 (D. Colo. Mar. 29, 2018);
    Wright Medical Tech., Inc. v. Paragon 28, No. 18-cv-00691-PAB-STV, 2019 WL
    4751807, at *8 (D. Colo. Sept. 30, 2019).

                                               23
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 24 of 41




    at ¶¶ 340-88). HomeAdvisor does not respond to this argument. See Docket No. 304.

    For this reason, the Court declines to address any argument raised by HomeAdvisor

    that these claims should be dismissed, as HomeAdvisor’s basis for dismissal does not

    relate to these claims.12 Accordingly, the Court narrows its focus to plaintiffs’ Lanham

    Act claims and plaintiffs’ New York common law unfair competition claim (Count LVII),

    which are based in part on a website-hijacking theory. See Docket No. 298 at 12.

           Plaintiffs bring two claims under the Lanham Act: (1) false association and

    trademark infringement, Docket No. 279 at 280, and (2) false advertising and trademark

    infringement. Id. at 282. The Lanham Act provides that

           (1) Any person who, on or in connection with any goods or services, or
           any container for goods, uses in commerce any word, term, name,
           symbol, or device, or any combination thereof, or any false designation of
           origin, false or misleading description of fact, or false or misleading
           representation of fact, which –

                  (A) is likely to cause confusion, or to cause mistake, or to deceive
                  as to the affiliation, connection, or association of such person with
                  another person, or as to the origin, sponsorship, or approval of his
                  or her goods, services, or commercial activities by another person,
                  or

                  (B) in commercial advertising or promotion, misrepresents the
                  nature, characteristics, qualities, or geographic origin of his or her
                  or another person's goods, services, or commercial activities,

           shall be liable in a civil action by any person who believes that he or she
           is or is likely to be damaged by such act.

    15 U.S.C. § 1125(a). This section “creates two distinct bases of liability: false


           12
             In any event, because HomeAdvisor does not set forth an argument with
    respect to the majority of these claims, see Docket No. 284 at 10 n. 7 (citing the
    Colorado Consumer Protection Act but making no argument under any of the other
    state laws), the Court cannot address them.

                                                24
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 25 of 41




    association, § 1125(a)(1)(A), and false advertising, § 1125(a)(1)(B).” Lexmark Int’l, Inc.

    v. Static Control Components, Inc., 572 U.S. 118, 122 (2014). To state a claim of

    trademark infringement on a false association theory, a plaintiff must plead facts

    demonstrating: “(1) that the plaintiff has a protectable interest in [a] mark; (2) that the

    defendant has used an identical or similar mark in commerce; and (3) that the

    defendant’s use is likely to confuse consumers.” 1-800 Contacts, Inc. v. Lens.com,

    Inc., 722 F.3d 1229, 1238 (10th Cir. 2013). To state a claim for false advertising, “a

    plaintiff must allege that: (1) the Defendants made a materially false or misleading

    representation of fact (2) in connection with their commercial advertising or promotion

    (3) in interstate commerce; (4) such representation misrepresents the nature of the

    plaintiff's services or commercial activities; and (5) the plaintiff has been or is likely to

    be injured as a result.” GDHI Marketing LLC v. Antsel Marketing LLC, 416 F.Supp.3d

    1189, 1207 (D. Colo. 2019).

           The complaint alleges that HomeAdvisor engaged in “website hijacking”; in other

    words, plaintiffs claim that HomeAdvisor used various website domains, such as

    roofing.zone, to redirect legitimate internet traffic away from the HSPs’ own websites or

    businesses by using current and former HSPs’ company names on these domains,

    which confuses consumers and takes legitimate business opportunities away from

    HSPs. Docket No. 279 at 147, ¶ 378. For example, the complaint alleges that plaintiff

    Hass performed an online search for “Alpine Roofing” or “Alpine Roofing Sidney” – the

    name of his business – and that his company website appeared below a sponsored ad

    from roofing.zone/Alpine. Id., ¶ 379. When Hass input his contact information on this


                                                  25
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 26 of 41




    domain, he was contacted by “other HomeAdvisor roofing HSPs who had received

    Plaintiff Hass’ contact information in the form of a Lead from HomeAdvisor and for

    which each were charged approximately $70.” Id. at 149, ¶ 381. W hen Hass canceled

    his HomeAdvisor account and requested that the deceptive ads be removed,

    “HomeAdvisor assured Plaintiff Hass that the issue would be reviewed.” Id., 382.

           HomeAdvisor argues that these allegations fail to state a claim because they fail

    to allege that HomeAdvisor was connected to any misappropriation or trademark

    infringement or that HomeAdvisor “owned the allegedly problematic domains or had

    any control over or affiliation with the owners of those domains.” Docket No. 284 at 10.

    In response, plaintiffs rely upon a contributory infringement theory, arguing that,

    because the complaint alleges that HomeAdvisor “suggested that it could resolve the

    problem” when plaintif Hass complained about his information being on the roofing.info

    domain. Docket No. 298 at 13-14. According to plaintiffs, this is “an indication that

    [HomeAdvisor] either owns or has control over the website,” and the complaint “alleges

    that [HomeAdvisor], at minimum, facilitates the website hijacking.” Id.

           The Court disagrees with plaintiffs. Contributory trademark infringement occurs

    when a defendant “enables a third party to infringe on the mark while knowing or

    having reason to know that the third party is infringing, yet failing to take reasonable

    remedial measures.” 1-800 Contacts, 722 F.3d at 1249. But, to be liable for

    contributory infringement, “a defendant must have (1) ‘intentionally induced’ the primary

    infringer to infringe, or (2) continued to supply an infringing product to an infringer with

    knowledge that the infringer is mislabeling the particular product supplied.” Perfect 10,


                                                 26
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 27 of 41




    Inc. v. Visa Int'l Serv. Ass'n, 494 F.3d 788, 807 (9th Cir. 2007) (quoting Inwood Labs.,

    Inc. v. Ives Labs., Inc., 456 U.S. 844, 855 (1982)). “When the alleged direct infringer

    supplies a service rather than a product, under the second prong of this test, the court

    must ‘consider the extent of control exercised by the defendant over the third party’s

    means of infringement.’” Id. (quoting Lockheed Martin Corp. v. Network Sol., Inc., 194

    F.3d 980, 984 (9th Cir. 1999)). “Allegations of ‘[d]irect control and monitoring of the

    instrumentality used by a third party to infringe the plaintiff's mark’ could suggest

    contributory infringement.” Theta Chi Fraternity, Inc. v. Leland Stanford Junior Univ.,

    212 F.Supp.3d 816 (N.D. Cal. 2016) (quoting Lockheed, 194 F.3d at 984).

           The complaint is devoid of factual allegations purporting to show that

    HomeAdvisor intentionally induced the alleged trademark infringement. Moreover, the

    only allegation that plaintiffs make concerning the extent of control exercised by

    HomeAdvisor over the roofing.zone domain is that, when Hass complained to

    HomeAdvisor about the allegedly infringing website, HomeAdvisor indicated that it

    could resolve the problem. This lone allegation – which contains no information about

    who from HomeAdvisor made such a representation – does not sufficiently demonstrate

    a degree of control over the roofing.zone domain by HomeAdvisor so as to allege a

    contributory infringement theory.

           The Court will dismiss plaintiffs’ Lanham Act claims against HomeAdvisor for

    failure to allege trademark infringement to the extent they are based on a website-

    hijacking theory. As a result, plaintiffs’ New York common law unfair competition claim

    will also be dismissed to the same extent. See Innovation Ventures, LLC v. Ultimate


                                                 27
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 28 of 41




    One Dist. Corp., 176 F. Supp. 3d 137, 157 (E.D.N.Y. 2016) (“To establish a claim for

    common law unfair competition, the plaintiff must state a Lanham Act claim coupled

    with a showing of bad faith or intent.”) (citation omitted).

           C. Plaintiffs’ Aiding and Abetting Fraud and Unfair Business Practices
           Claims

           IAC seeks dismissal of the following claims against it: Counts III, VIII, XIII, XVIII,

    XXIII, XXVIII, XXXII, XXXVII, XLII (common law aiding and abetting fraud or fraudulent

    concealment); Count V (violation of the California Unfair Competition Law (“UCL”));

    Count VI (false and misleading advertising under California’s false advertising law

    (“FAL”)); and Count XVI (violation of FDUTPA). Docket No. 284 at 10 n.8. Specifically,

    IAC argues that plaintiffs’ complaint fails to allege that IAC encouraged or assisted

    HomeAdvisor with any fraud because it “describe[s] nothing more than a traditional

    parent corporation attuned to its subsidiary’s business and supportive of its growth and

    success.” Docket No. 284 at 12.

           While IAC states that eight aiding and abetting claims should be dismissed, IAC

    does not make a substantive legal argument explaining why each of these claims must

    be dismissed under each state’s law that these claims are brought under or whether

    these states recognize a common law claim of aiding and abetting fraud or fraudulent

    concealment. See, e.g., Medved v. DeAtley, No. 12-cv-03034-PAB-MEH, 2013 WL

    4873054, at *7 (D. Colo. Sept. 11, 2013) (recognizing that “[t]he Colorado Supreme

    Court has not addressed whether plaintiffs can assert claims for aiding and abetting

    common law fraud.”). At best, it cites one case – from this district – explaining that a



                                                  28
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 29 of 41




    claim of aiding and abetting, under Colorado law, requires proving a “substantial

    assistance element” that requires a showing that “the secondary party proximately

    caused the violation, or . . . that the encouragement or assistance be a substantial factor

    in causing the tort.” Docket No. 284 at 11 n.10 (quoting Sender v. Mann, 423 F. Supp.

    2d 1155, 1176 (D. Colo. 2006)). But IAC has not set forth whether this same element is

    required in the other jurisdictions under whose laws plaintiffs raise their remaining

    aiding and abetting claims. Because IAC did not develop any argument as to these

    claims, the Court denies its motion to dismiss to the extent that it seems dismissal of

    Counts III, VIII, XVIII, XXIII, XXVIII, XXXII, XXXVII, and XLII. See Schlect v. Lockheed

    Martin Corp., No. 11-cv-03072-RM-BNB, 2014 WL 6778709, at *2 (D. Colo. Nov. 25,

    2014) (“Undeveloped arguments raised in a perfunctory manner are waived.”) (citing

    Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998)); see also Puffer v.

    Allstate Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012) (arguments unsupported by pertinent

    authority are deemed waived). Thus, the Court will address defendants’ arguments with

    respect to plaintiffs’ Colorado-law-based unfair competition claim and plaintiffs’ claims

    under the UCL, FDUTPA, and FAL.

           To state a claim of aiding and abetting fraud under Colorado law, a plaintiff must

    (1) allege the elements of common law fraud and (2) allege that the defendant

    “knowingly participate[d] in the underlying breach or violation.” See Medved, 2013 WL

    4873054, at *7.13 The “knowing participation” element is “satisfied if the defendant is


           13
             As set out by the Court in Medved, “[t]he Colorado Supreme Court has not
    addressed whether plaintiffs can assert claims for aiding and abetting common law
    fraud.” 2013 WL 4873054, at *7. Because IAC does not argue that this claim is not

                                                29
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 30 of 41




    ‘generally aware of his role as part of an overall illegal or tortious activity’” and

    “knowingly and substantially assists the principal violation.” Sender, 423 F. Supp. 2d at

    1176, and this requirement is not satisfied by pleading “reckless or negligent conduct.”

    Medved, 2013 WL 4873054, at *7. IAC attacks plaintiffs’ allegations regarding the

    knowing participation element, arguing that plaintiffs failed to allege that IAC

    participated in any fraudulent conduct and argues that plaintiffs’ allegations amount to

    nothing more than a description of a traditional parent-subsidiary relationship. Docket

    No. 284 at 12.

           Plaintiffs’ complaint alleges that IAC was aware that the leads it was receiving

    from third-party lead generators were low quality and resulted in poor win-rates, but that

    IAC made the business decision to increase the number of leads it acquired rather than

    improve the quality of leads. Docket No 279 at 69-70, ¶ 164. It also alleges that IAC

    was aware of the HSPs’ frequent complaints over the quality of leads and requests for

    refunds. Id. at 111-12, ¶ 280. Plaintiffs’ complaint alleges that IAC exercised control

    over HomeAdvisor: IAC is involved in the day-to-day operations of HomeAdvisor and

    has “the ultimate say” on whether HomeAdvisor should cut poor-quality leads, id. at 157,

    ¶ 401; IAC initiated and drove internal discussions concerning how to grow

    HomeAdvisor’s market share and HomeAdvisor’s branding strategy, id. at 159, ¶ 407;

    and IAC “exerted operational control over HomeAdvisor and its business.” Id. at 163,

    ¶ 414. The complaint states that “IAC’s . . . direct control over HomeAdvisor and its



    cognizable under Colorado law, see Docket No. 284, the Court assumes for purposes
    of this motion that this claim is cognizable.

                                                  30
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 31 of 41




    business[] supports claims for . . . aiding and abetting fraud/fraudulent concealment.”

    Id. at 168, ¶ 427.

           While plaintiffs assert that the complaint “alleges that IAC is aware of the fraud

    and intentionally contributes to it,” Docket No. 298 at 14, knowledge alone is insufficient

    to state an aiding and abetting claim; plaintiffs’ complaint “does not identify a single

    false or misleading statement” made by HomeAdvisor that IAC allegedly participated in.

    Airquip, 2017 WL 4222618, at *8.14 Merely exerting control over HomeAdvisor, who

    plaintiffs allege made false representations, without any allegations setting forth “the

    ‘who, what, when, where and how’ of the alleged fraud,” U.S. ex rel. Lacy v. New

    Horizons Inc., 348 F. App’x 421, 424 (10th Cir. 2009) (unpublished), is insufficient to

    state an aiding and abetting fraud claim against IAC. As a result, plaintiffs’ Colorado

    aiding and abetting fraud or fraudulent concealment claim, Count XIII, will be dismissed

    against IAC.

           Plaintiffs also raise claims under the UCL, FAL, and FDUPTA. Each of these

    laws requires an affirmative deceptive act by the defendant. See, e.g., Kertesz v. Net

    Transactions, Ltd., 635 F. Supp. 2d 1339, 1348 (S.D. Fla. 2009) (to state a claim under

    FDUTPA, “Plaintiff must allege that Defendants engaged i n a deceptive act or practice

    in trade and that Plaintiff is a person ‘aggrieved’ by the deceptive act or practice”); Sud

    v. Costco Wholesale Corp., 229 F. Supp. 3d 1075, 1084 (N.D. Ca. 2017) (“To state a



           14
               IAC argues that plaintiffs’ argument is “an implicit request that the Court pierce
    the corporate veil between HomeAdvisor and IAC.” Docket No. 284 at 13. However,
    plaintiffs do not make such an argument, see Docket No. 289, and thus, the Court need
    not address whether piercing the corporate veil is appropriate here.

                                                 31
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 32 of 41




    claim under the UCL, a plaintiff must establish that the [defendant’s] practice is either

    unlawful (i.e., is forbidden by law), unfair (i.e., harm to victim outweighs any benefit) or

    fraudulent (i.e., is likely to deceive members of the public).”) (quotation omitted);

    Marolda v. Symantec Corp., 672 F. Supp. 2d 992, 1005 (N.D. Ca. 2009) (“To state a

    claim under the FAL plaintiff must allege that defendant intentionally made statements it

    knew or should have known to be untrue or misleading thereby inducing consumers to

    enter into obligations related to the misrepresented product.”).

           Plaintiffs argue that “[c]ourts have interpreted [the UCL, FAL, and FDUTPA] to

    allow claims against a parent for its involvement in a subsidiary’s fraud when the parent

    is involved in the subsidiary’s efforts to engage in the fraudulent scheme.” Docket No.

    298 at 14-15. In support, plaintiffs cite Pecanha v. Hain Celestial Grp., Inc., 2018 WL

    534299 (N.D. Cal. Jan. 24, 2018), and Hankinson v. R.T.G. Furniture Corp., 2016 U.S.

    Dist. LEXIS 136984 (S.D. Fla. Sept. 29, 2016). These cases do not support plaintiffs’

    position. In Pecanha, the court found that the plaintiffs had sufficiently stated a claim

    under the FAL upon determining that the plaintiffs had alleged that the parent company

    itself – not just the subsidiary – had engaged in fraudulent activity by manufacturing,

    selling, and marketing deodorant that was allegedly mis-marketed as “natural.” 2018

    WL 534299, at *7. The court drew “a reasonable inference that [the parent company]

    had a role in the marketing of [the subsidiary’s] products” due to the parent company’s

    representations that its brands had one management team and employed uniform

    marketing over all of its brands. Id. Similarly, in Hankinson, the court determined that

    the plaintiffs had sufficiently stated a claim under FUDTPA where the plaintiffs had


                                                 32
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 33 of 41




    alleged that the parent and subsidiary “share a common nerve center where common

    sales policies and procedures are developed.” 2016 U.S. Dist. LEXIS 136984, at *8.

           Plaintiffs do not point to any allegations in the complaint demonstrating that IAC

    had control over HomeAdvisor’s marketing or that IAC and HomeAdvisor had common

    marketing procedures or personnel, beyond alleging that IAC “drove internal

    discussions” over HomeAdvisor’s branding strategy. Id. at 159, ¶ 407. This statement,

    alone, is insufficient to allege that IAC “intentionally made statements it knew or should

    have known to be untrue or misleading thereby inducing consumers to enter into

    obligations related to the misrepresented product,” Marolda, 672 F. Supp. 2d at 1005,

    or “engaged in a deceptive act or practice in trade.” Kertesz, 635 F. Supp. 2d at 1348.

    Plaintiffs have not made a connection between IAC’s purported “driving” of

    HomeAdvisor’s “branding strategy” to any of the allegations concerning HomeAdvisor’s

    alleged misrepresentations. The Court finds that plaintiffs have failed to state a claim

    under the UCL, FAL, and FDUTPA against IAC, and will dismiss these claims against

    IAC.

           D. Plaintiffs’ Unjust Enrichment Claims

           CraftJack and the Venture defendants seek dismissal of plaintiffs’ Count IV unjust

    enrichment claim against them.15 Docket No. 313 at 13; Docket No. 325 at 13. T o state




           15
             While plaintiffs raise several other unjust enrichment claims in their complaint,
    these claims are not brought against CraftJack or the Venture defendants. See Docket
    No. 279 at 202-03, 214-15, 223-24, 233-34, 244, 251-52, 261, 271, and 279 (unjust
    enrichment claims brought against the “Unjust Enrichment Defendants”); see also id. at
    18, ¶ 7(d) (defining “Unjust Enrichment Defendants” as HomeAdvisor, IAC, and ANGI).

                                                33
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 34 of 41




    a claim for unjust enrichment under Colorado law,16 a plaintiff must allege that “(1) at

    plaintiff's expense, (2) defendant received a benefit (3) under circumstances that would

    make it unjust for defendant to retain the benefit without paying.” Robinson v. Colo.

    State Lottery Div., 179 P.3d 998, 1007 (Colo. 2008). Both CraftJack and the Venture

    defendants argue that plaintiff has failed to establish that they received a benefit at

    plaintiffs’ expense. Docket No. 325 at 9-10; Docket No. 313 at 14.

           Plaintiffs respond that their complaint adequately alleges that these defendants

    received a benefit at plaintiffs’ expense because the complaint alleges that these

    defendants (1) provided HomeAdvisor leads and (2) each had a revenue sharing

    agreement with HomeAdvisor. Specifically, with regard to CraftJack, plaintiffs reference

    allegations in the complaint that (1) CraftJack provided HomeAdvisor with 1.15 million

    leads from January 1, 2012 until June 20, 2017; (2) CraftJack and HomeAdvisor have a

    revenue-sharing agreement by which CraftJack receives 50 percent of the revenue

    HomeAdvisor generates through CraftJack-supplied leads; and (3) CraftJack generated

    roughly half of its total revenue from selling leads to HomeAdvisor for fiscal years 2015

    and 2016. Docket No. 279 at 55, ¶ 112. T he complaint also alleges that CraftJack and

    HomeAdvisor duplicate leads “and send them out to their HSPs which results in HSPs

    being double charged for the same Lead.” Id., ¶ 113. With respect to the Venture

    defendants, plaintiffs do not cite any specific allegations in support of their unjust


           16
             All parties cite Colorado law in their unjust enrichment arguments. See Docket
    No. 313 at 13-14; Docket No. 332 at 12; Docket No. 325 at 9; Docket No. 342 at 10.
    Thus, the Court assumes Colorado law applies. See Grynberg v. Total S.A., 538 F.3d
    1336, 1346 (10th Cir. 2008) (“Because the parties’ arguments assume that Colorado
    law applies, we will proceed under the same assumption.”).

                                                 34
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 35 of 41




    enrichment claim. See Docket No. 332 at 12-14. However, they generally reference

    allegations that (1) the Venture defendants have a revenue-sharing agreement with

    HomeAdvisor in which the Venture defendants receive fifty-five percent of the revenue

    HomeAdvisor generates from Venture-supplied leads, Docket No. 279 at 56, ¶ 115; (2)

    the Venture defendants generated approximately 600,000 leads for HomeAdvisor in

    2016 and 2017, id. at 57, ¶ 121; (3) CDVM “earned nearly $8 million in revenue from

    HomeAdvisor” in 2016 and 2017, id.; and (4) the Venture defendants were aware that

    HomeAdvisor and CDVM were charging HSPs for bogus leads. Id., ¶ 120.

           Because the arguments raised in the motions to dismiss are substantially similar,

    the Court will address the arguments together. First, the Venture defendants argue that

    “[t]here is no allegation that [the Venture defendants] engaged in any transactions with

    the Plaintiffs or HSPs.” Docket No. 313 at 14. Similarly, CraftJack notes that “Plaintiffs

    do not allege they had any transaction or any interaction whatsoever with CraftJack.”

    Docket No. 325 at 9. But defendants have cited no Colorado authority holding that the

    benefit received by the defendant must come directly from the plaintiff. See In re

    Flonase Antitrust Litig., 692 F. Supp. 2d 524, 544 (E.D. Pa. 2010) (stating that “as a

    general matter, unjust enrichment does not require that the benefit conferred be done so

    directly,” but noting that some states, such as Florida have a “direct benefit”

    requirement).17 Instead, the law in Colorado requires that the defendant receive a


           17
               Even states that have a “direct benefit” requirement do not require that the
    plaintiff provide the benefit to the defendant firsthand. See Weinberg v. Advanced Data
    Processing, Inc., 147 F. Supp. 3d 1359, 1368 (S.D. Fla. 2015) (stating that the “direct
    benefit element of an unjust enrichment claim may be satisfied where a benefit is
    conferred through an intermediary.”).

                                                35
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 36 of 41




    benefit at plaintiff’s expense. Robinson, 179 P.3d at 1007; cf. Salzman v. Bachrach, 996

    P.2d 1263, 1265 (Colo. 2000) (stating that unjust enrichment “does not depend on any

    contract, oral or written” and “does not require any promise or privity between the

    parties.”). The Court finds that a lack of a direct transaction or interaction with plaintiffs

    is not an adequate basis for dismissal. See Sheet Metal Workers Local 441 Health &

    Welfare Plan v. GlaxoSmithKline, PLC, 737 F. Supp. 2d 380, 440 (E.D. Pa. 2010)

    (rejecting a similar argument where the defendant “ha[d] not provided any clear authority

    that Missouri courts require that a benefit flow directly from the plaintiff to the defendant

    to state a claim for unjust enrichment.”).18

           The Court is similarly unpersuaded by defendants’ reliance on Mandelbaum v.

    Fiserv, Inc., 787 F. Supp. 2d 1226 (D. Colo. 2011). In Mandelbaum, the plaintiffs were

    retirement account owners who instructed the trustees of their accounts to send their

    retirement funds to Bernard Madoff’s brokerage firm; this resulted in the plaintiffs’ funds

    being lost in Madoff’s Ponzi scheme. Id. at 1232. The plaintiffs sued the trustees for

    unjust enrichment based on an alleged quasi-contract between Madoff and the trustees

    through which Madoff paid the trustees. Id. at 1244. First, the court found that the

    plaintiffs’ unjust enrichment claim was barred because the plaintiffs had an enforceable

    contract with the trustees. Id. at 1243. Moreover, the court found that, to the extent that

    the plaintiffs argued that the money that Madoff had paid the trustees came from the



           18
             Insofar as the Venture defendants argue that any benefit conferred was at
    HomeAdvisor’s expense because the parties’ profit-sharing agreement implies that
    HomeAdvisor would do its own screening of the quality of the leads, see Docket No.
    313 at 14, this is a factual argument unsuited for a motion to dismiss.

                                                   36
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 37 of 41




    plaintiffs’ investments, “this basis for Plaintiffs’ unjust enrichment claim [was] tangential

    and tenuously connect[ed] Plaintiffs to Defendants’ extra-contractual benefit.” Id. at

    1244. Here, unlike in Mandelbaum, plaintiffs do not allege that monies paid pursuant to

    an unrelated third-party contract somehow came from plaintiffs’ pockets. Instead,

    plaintiffs allege that the leads provided to HomeAdvisor by the Venture defendants were

    fraudulently sold to plaintiffs and that the monies plaintiffs paid to HomeAdvisor made its

    way to the Venture defendants through the Venture defendants’ and HomeAdvisor’s

    profit-sharing agreement. The Court does not find that the connection between

    plaintiffs’ payments and the Venture defendants’ profits is “tenuous” or “tangential.”

           These defendants also argue that the unjust enrichment claim should be

    dismissed because plaintiffs “have failed to allege that even a single payment they

    made to HomeAdvisor for a ‘bogus’ lead was received by” defendants. Docket No. 313

    at 14; see also Docket No. 325 at 9 (CraftJack arguing that dismissal is warranted

    because “Plaintiffs do not allege that they received a single lead from CraftJack . . . or

    that they conferred any specific benefit on CraftJack to their detriment.”). Again,

    defendants cite no authority to support the proposition that a plaintiff pleading an unjust

    enrichment claim must identify the exact payment that was conferred by the plaintiff and

    received by the defendant. In reviewing a motion to dismiss, the Court must take the

    well-pleaded allegations as true and construe all reasonable inferences in favor of

    plaintiffs. Here, plaintiffs allege that (1) the Venture defendants generated hundreds of

    thousands of leads for HomeAdvisor, and CraftJack generated over one million leads for

    HomeAdvisor; (2) HomeAdvisor had profit-sharing agreements with both the Venture


                                                  37
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 38 of 41




    defendants and CraftJack that provided the Venture defendants and CraftJack with fifty-

    five percent and fifty percent, respectively, of the profits HomeAdvisor earned from leads

    provided by those entities; and (3) plaintiffs purchased defective leads from

    HomeAdvisor. Taking these facts as true and drawing all reasonable inferences in favor

    of plaintiffs, W. Watersheds Project v. Michael, 869 F.3d 1189, 1193 (10th Cir. 2017),

    the Court finds that plaintiffs have plausibly alleged that the Venture defendants and

    CraftJack received a benefit conferred by plaintiffs in the form of profits arising from

    leads purchased by plaintiffs. Cf. L’Oreal USA S/D, Inc. v. Hair Casino Ventures, LLC,

    2010 WL 11632861, at *5 (D. Nev. Jan. 27, 2010) (finding that the plaintiff had

    adequately alleged that defendant retained a benefit at plaintiff’s expense by alleging

    that defendant had profited from sales wrongly diverted from plaintiff to defendant). The

    Court will deny the Venture defendants’ and CraftJack’s motions to dismiss to the extent

    they seek dismissal of plaintiff’s unjust enrichment claim against them.

           E. Prejudice

           All defendants request that plaintiffs’ claims be dismissed with prejudice. Docket

    No. 284 at 14; Docket No. 313 at 15; Docket No. 325 at 10. P laintiffs assert that, since

    the filing of their amended complaint, they “have learned of additional evidence and

    facts” to support their claims against defendants. See, e.g., Docket No. 342 at 12. They

    ask that, should the Court dismiss any claims, it do so “without prejudice and with leave

    to amend the [complaint].” Id. at 13; see also Docket No. 332 at 14; Docket No. 298 at

    15 n.25.

           “Dismissal with prejudice would, effectively, deny the plaintiffs any further


                                                 38
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 39 of 41




    opportunity to amend their complaint” as to the claims dismissed with prejudice. United

    States ex rel. Hanlon v. Columbine Mgmt. Servs., Inc., 13-cv-00826-REB-KLM, 2016 WL

    8673000, at *2 (D. Colo. Mar. 25, 2016). “Refusing leave to amend is generally only

    justified upon a showing of undue delay, undue prejudice to the opposing party, bad

    faith or dilatory motive, failure to cure deficiencies by amendments previously allowed,

    or futility of amendment.” Castiegien, Inc. v. Resolution Trust Corp., 984 F.2d 1571,

    1585 (10th Cir. 1993).

           The Court previously dismissed plaintiffs’ RICO claim against HomeAdvisor and

    IAC without prejudice. Docket No. 104 at 21; Airquip, 2017 WL 4222618, at *10. The

    Court finds that further delaying the progress of this case to permit plaintiffs to amend a

    twice-denied RICO claim would not be within the interests of justice. See Fed. R Civ. P.

    15(a) (stating that leave to amend should be given “when justice so requires”); see also

    In re Bio-Technology General Corp., 2006 WL 3068552, at *14 (D.N.J. Oct. 26, 2006)

    (“Plaintiff has had two large bites at the apple and the Court is convinced that a third

    would not render a different result.”); Hanlon, 2016 WL 8673000, at *3 (considering the

    fact that the case was three years old in determining to dismiss claims with prejudice).

    For this reason, the Court will dismiss the RICO claim, Count I, against all defendants19

    with prejudice.

           However, since the Court ruled on HomeAdvisor’s and IAC’s initial motions to

    dismiss, plaintiffs have filed fifty-seven claims on behalf of ten proposed classes, and


           19
               While the Court has not previously dismissed any RICO claims against ANGI,
    CraftJack, or the Venture defendants, the judicial economy concerns apply equally to
    plaintiffs’ RICO claim against those defendants.

                                                39
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 40 of 41




    many of the claims raised in the operative complaint – e.g., plaintiffs’ Lanham Act

    claims, aiding and abetting fraud or fraudulent conceal claim, and claims under the FAL,

    UCL, and FDUTPA – are being addressed here by the Court for the first time.

    Defendants do not argue that amendment of these claims would be futile. See Docket

    No. 325 at 10-11; Docket No. 284 at 14; Docket No. 313. F or this reason, the Court will

    dismiss the remaining claims without prejudice. See Sanaah v. Howell, 2009 WL

    4250127, at *1 n.1 (D. Colo. Nov. 23, 2009) (“[B]ecause it is not clear that amendment

    would be utterly futile, . . . dismissal . . . should be without prejudice.”).

           In their responses, plaintiffs seek leave to amend their complaint. See, e.g.,

    Docket No. 342 at 12. The Court declines to consider plaintiffs’ request for leave to

    amend. Under the District of Colorado’s Local Rules, “[a] motion shall not be included in

    a response or reply to the original motion.” See D.C.COLO.LCivR 7.1(d). Thus, the

    Court cannot construe the requests in plaintiffs’ response briefs as a motion to amend

    under Fed. R. Civ. P. 15. See Calderon v. Kan. Dept. of Social and Rehab. Servs., 181

    F.3d 1180, 1186 (10th Cir. 1999) (“We have recognized the importance of Fed. R. Civ.

    P. 7(b) and have held that normally a court need not grant leave to amend when a party

    fails to file a formal motion.”); see also Airquip, 2017 WL 4222618, at *9 n.8 (noting that

    “plaintiffs’ request for leave to amend the complaint is inadequate”). Should plaintiffs

    seek to amend their complaint, they may file a motion to amend under Rule 15.

    IV. CONCLUSION

           For these reasons, it is

           ORDERED that HomeAdvisor, Inc., IAC/InterActiveCorp, and Angi


                                                   40
Case 1:16-cv-01849-PAB-KLM Document 387 Filed 09/29/20 USDC Colorado Page 41 of 41




    HomeServices, Inc.’s Partial Motion to Dismiss Plaintiffs’ Consolidated Amended Class

    Action Complaint [Docket No. 284] is GRANTED IN PART and DENIED IN PART as set

    forth in this order. It is further

           ORDERED that Defendants C. David Venture Management, LLC and Venture

    Street, LLC’s Motion to Dismiss Consolidated Amended Class Action Complaint and

    Demand for Jury Trial [Docket No. 313] is GRANTED IN PART and DENIED IN PART

    as set forth in this order. It is further

           ORDERED that CraftJack, Inc.’s Motion to Dismiss Plaintiffs’ Consolidated

    Amended Class Action Complaint [Docket No. 325] is GRANTED IN PART and DENIED

    IN PART as set forth in this order. It is further

           ORDERED that Count I is dismissed with prejudice. It is further

           ORDERED that Counts XLIX, L, and LVII are dismissed without prejudice as to

    HomeAdvisor to the extent they are based on a website-hijacking theory. It is further

           ORDERED that Count XIII is dismissed without prejudice as to IAC. It is further

           ORDERED that Counts V, VI, and XVI are dismissed without prejudice as to IAC.



           DATED September 29, 2020.

                                                BY THE COURT:


                                                ____________________________
                                                PHILIP A. BRIMMER
                                                Chief United States District Judge




                                                  41
